                   U.S. District Court for the Northern District Of lilinois
                                   Attorney Appearance Form


Case Title: Christopher Moehrl v.                      Case Number: 1:19-cv-01610
             National Association of Realtors

An appearance is hereby filed by the undersigned as attorney for:
BHH Affiliates, LLC; HSF Affiliates, LLC; The Long & Foster Companies, Inc.
Attorney name (type or print): Denise A. Lazar

Firm: BARNES & THORNBURG LLP

Street address: One North Wacker Drive, Suite 4400

City/State/Zip: Chicago, IL 60606
Bar ID Nurnber: 6256147                                Telephone Number: 312-214-4816
{See item 3 in instructions)

Email Address: denise.lazar@btlaw.com

Are you acting as lead counsel in this case?                              0Yes □               No


Are you acting as local counsel in this case?                             □ Yes 0              No

                                                                                               No
Are you a member of the court's trial bar?                                 0     Yes
                                                                                          □
If this case reaches trial, will you act as the trial attorney?            0     Yes
                                                                                          □    No


If this is a criminal case, check your status.                    Retained Counsel
                                                            I I Appointed Counsel
                                                           '—' If appointed counsel, are you
                                                                       Federal Defender

                                                                       CJA Panel Attorney

in order to appear before this Court an attorney must either be a member in good standing of this Court's
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on        August 8, 2019

Attorney signature:         SI Denise A. Lazar
                           (Use electronic signature if the appearance form is filed electronically.)
                                                                                           Revised 8/1/2015
